DisseNTING Opinion by
Judge Doyle :
I respectfully disagree with the conclusions drawn by the majority for several reasons and therefore must dissent from the holding.
Fundamentally, I believe that nothing could be more clear from a literal reading of 55 Pa. Code §523.3 (c)(8) (Code), than that monies withheld from the paycheck of petitioner’s husband and sent to his three children by a previous marriage residing in another household, should be excluded from “income” under *323the provisions of the food stamp program. Certainly those children are “third party beneficiaries” to the household of the petitioner, and most assuredly they are not household members of .the petitioner’s household. To conclude otherwise would simply contradict what I perceive to be the plain meaning of the language in the Code.
Furthermore the rationale enunciated in both Carter v. Blum, 493 F. Supp. 368, (S.D.N.Y.1980) and McCoy v. Bergland, 519 F. Supp. 796, (N.D.N.Y.1981), applied to the factual circumstances in this case, should compel the same result. In both cases, cited in the majority opinion, the courts were dealing with allowances under the Aid to Families with Dependent Children (AFDO) Act for unborn children after their fourth month of pregnancy and both denied food stamp benefits. In Garter the court held that although unborn children were not members of the food stamp household “this determination does not mandate a finding that the fetus is a separate individual living outside the household.” Id. at 372. In McCoy, the court agreed with the conclusion reached by .the court in Garter, but not with the rationale. In McGoy, the court based its decision rather on the general purposes of the food stamp program, as Chief Judge MuNSorr stated:
In this regard, a more appropriate discussion of this exclusion would appear to focus not upon the intended beneficiaries of contested moneys, but upon the constraints, if any, that are placed upon the actual recipients of the moneys, namely food stamp applicants. Such an approach seems sound because the inquiry concerns whether an applicant has available income to spend on food: if an applicant has a duty to spend money only on behalf of another person, the money is plainly unavailable for the appli*324cant’s own needs and is consequently not considered as income available to tbe applicant.
Id. at 801.
Wbat more sound reasoning could be found to implement tbe declared policy of tbe Food Stamp Act of 1964, 7 U.S.C. §§2011-2029, to improve levels of nutrition among low-income people by increasing food purchasing power?
Tbe result of Garter and McCoy is tbat one household can no.t benefit under two federally funded programs: tbe bolding of tbe majority in tbe case sub judice, by logical extension, would deny benefits under one federally funded program to two households.
Lastly, I believe tbat other federal regulations are illustrative and seem to me somewhat controlling under tbe present circumstances. Section 273.9(c) of Title 7 of tbe federal regulations provides as follows:
Income exclusions. Only tbe following items shall be. excluded from household income and no other income shall be excluded:
(1) ... Money payments tbat are not payable directly to a household, but are paid to a third party for a household expense, are vendor payments and are excludable as follows:
(iii) Moneys that are legally obligated and otherwise payable to .the household, but which are diverted by the provider of the payment to a third party for a household expense, shall be counted as income and not excluded as a vendor payment. The distinction is whether the person or organization making the payment on behalf of a household is using funds that otherwise would have to be paid to the household. Such funds include wages earned by a household member and therefore owed to the household, a *325public assistance grant to which, a household is legally entitled, and support or alimony payments in amounts which legally must be paid to a household member. . . . The distinction is illustrated by the following examples:
(C) Money deducted or diverted from a court-ordered support or alimony payment (or other binding written support or alimony agreement) to a third party for a household expense shall he considered as income. However, payments specified by the court order or other legally binding agreement to go directly to the third party rather than to the household, and support payments not required by a court order or other legally binding agreement (including payments in excess of amount specified in a court order or written agreement) which are paid to a third party rather than the household shall he excluded as a vendor payment, even if the household agrees to the arrangement. (Emphasis added.)
By a close analysis of these facially confusing regulations, paralleled in the Pennsylvania Code,1 the focusing becomes much more clear using the lens of *326Chief Judge Munson’s rationale. By keeping in mind the purpose of the Food Stamp Act we can palpably discern a plan to charge the household which is due the support payments (the household of the three children of the petitioner’s husband) with the income, and exclude that income from the household of the person who is legally obligated to pay the support payments (that of the petitioner’s husband). I cannot conceive that the harsh result otherwise, i.e., depriving both households of food stamp benefits, was intended or promulgated under the applicable regulations.

 55 Pa. Code §523.3(c) (3) (iii) (c) states:
Money deducted or diverted from a court-ordered support or alimony payment, or other binding written support ■or alimony agreement, to a third party for a household expense shall be considered as income. However, payments specified by the court order or other legally binding agreement to go directly to the third party rather than to the household, and support payments not required by a court order or other legally binding agreement including payments in excess of amount specified in a court order or written agreement which are paid to a third party rather than the household shall be excluded as a vendor payment, even if the household agrees to the arrangement.